Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.         Claims 1-2, 5-8, 10, 13, 25-27, 31-32, 34-36, 39-41, 43 and 44 are pending. 

2.	Applicant's election of Group I, claims 1-2, 5-8, 10, 13, 25-27, 31-32, 34-36, 39-41, 43 and 44, and SEQ ID NO: 126, in the reply filed on 7/28/2021 is acknowledged.   
	Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Claims 1-2, 5-8, 10, 13, 25-27, 31-32, 34-36, 39-41, 43 and 44, and SEQ ID NO: 126 are examined on the merits. 
The requirement is still deemed proper and is therefore made FINAL.


                  			 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-2, 5-8, 10, 13, 25-27, 31-32, 34-36, 39-41, 43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the interfering RNA” in line 18.  There is insufficient antecedent basis for this limitation in the claim.


					
Written Description


4.	Claims 1-2, 5-8, 10, 13, 25-27, 31-32, 34-36, 39-41, 43 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in 
A review of the language of instant claims indicates that obtaining dsRNA having sequence that is 85% to at least 19 contiguous nucleotide fragment of SEQ ID NO: 126 or to the complement thereof wherein the dsRNA has insecticidal activity on Coleopteran plant pest are essential to practice the invention. 
The specification teaches SEQ ID NO: 126 could be potential target gene without reduction to practice.
However, neither the specification nor the prior art teaches that nucleotide sequences having 85% identity to SEQ ID NO: 126 or to the complement thereof can be used for silencing. The only structure taught by specification is SEQ ID NO: 126 or the complement  thereof. The specification do not provide guidance for conserved structure for variants of SEQ ID NO: 126 or the complement thereof essential for having insecticidal activity. The Therefore, given the breadth of the claim and the lack of further guidance, a person skilled in the art would conclude that applicants are not in possession of the whole claimed genus.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of species as claimed by the genus.  Applicants only describes SEQ ID NO: 126 or the complement thereof. Applicant fails to describe conserved structure shared by the variants. Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Since said genus has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.

Scope of Enablement

5.	Claims 1-2, 5-8, 10, 13, 25-27, 31-32, 34-36, 39-41, 43 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for dsRNA with a first strand that comprises at least 23 contiguous nucleotides of SEQ ID NO: 126 and a second strand that is the complementary sequence of the first strand, and wherein expression the dsRNA have insecticidal activity to Diabrotica, does not reasonably provide enablement for any dsRNA with any size or targeting any variants of SEQ ID NO: 126 having insecticidal activity to any coleopteran pest. The specification does not enable any person skilled in practice the invention commensurate in scope with these claims. 
 
The claimed invention is not supported by an enabling disclosure taking into account the Wands  factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
 The claims are broadly drawn to dsRNA having at least 19 bp sequence that is 85% to SEQ ID NO: 126 or to the fragments thereof. 
The specification teaches SEQ ID NO: 126 could be potential target gene without reduction to practice.
However, the state of art teaches that the ability of any given gene target to confer toxicity through an RNAi approach cannot be predicted and can only be determined empirically (Narva et al. US Patent Application Publication No. 2015/0322456) (page 75, paragraph [0176]).
Further, even if the dsRNA or antisense are intended to silencing the SEQ ID NO: 126, the specification does not enable any gene using fragment thereof of any size. Thomas et al. (2001, The Plant Journal 25(4):417-425) teach that the lower size limit required for targeting reporter transgene mRNA de novo using PTGS was 23 
Still further, the specification fails to provide sequence alignment to demonstrate that dsRNA targeting SEQ ID NO:126 would have insecticidal activity against other coleopteran pests than Diabrotica spp. given that gene silencing is sequence dependent.
	Therefore, given the claim breadth, lack of further guidance and additional working example, unpredictability of the art, undue experimentation would be required for a person skilled in the art to practice the invention.
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 1-2, 5-8, 10, 13, 25-27, 31-32, 34-36, 39-41, 43 and 44 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by Hu et al. (WO 2016138106).
	The claims are drawn to dsRNA comprising a sense sequence having at least 19 bp of SEQ ID NO: 126 and the complement thereof, wherein the dsRNA has insecticidal activity on a coleopteran plant pest; or wherein the pest is D. virgifera. The claims are also drawn to nucleic acid molecule/vector encoding the dsRNA or transgenic plant/plant part/ commodity product comprising the nucleic acid molecule. The claims are drawn to a method for controlling a Diabrotica insect comprising contacting the insect with the nucleic acid molecule; or wherein the method further comprising 
Hu et al. (US Patent Application Publication NO. 2016/0230185) teach a method causing mortality or stunting in Diabrotica species comprising providing in diet of Diabrotica species with a recombinant RNA comprising silencing element complementary to target gene of SEQ ID NO:2, wherein ingestion thereof by the pest results in insecticidal activity (claims 1-83); or wherein the silencing element is dsRNA (claim 4) or wherein the Diabrotica species is Diabrotica virgifera virgifera (WCR); or method of providing a plant having improved resistance to Diabrotica species by transforming a polynucleotide expressing the silencing element (claim 46) or a method further comprising contacting the pest with a second insecticidal agent for controlling Diabrotica such as Bt insecticidal protein (page 48, line 8). Hu et al. also the recombinant DNA expressing the silencing element or transgenic plant/ seed comprising the recombinant DNA (claims 41-42). The transgenic plant/ seed is also considered a commodity product. Therefore the reference teach all the limitation set forth by instant invention.
	

RESULT 23
BDE42569
ID   BDE42569 standard; cDNA; 2792 BP.
XX
AC   BDE42569;
XX
DT   20-OCT-2016  (first entry)
XX
DE   Diabrotica virgifera coatomer, gamma subunit, SEQ 2.
XX
KW   COPG gene; Coatomer subunit gamma; coatomer gamma subunit;
KW   coatomer, gamma subunit; crop improvement; gene silencing; insecticide;
KW   plant insect pest; rna interference; seed; ss.
XX
OS   Diabrotica virgifera.
XX

XX
CC PD   01-SEP-2016.
XX
CC PF   24-FEB-2016; 2016WO-US019313.
XX
PR   27-FEB-2015; 2015US-0126151P.
XX
CC PA   (DUPO ) PIONEER HI-BRED INT INC.
CC PA   (DUPO ) DU PONT DE NEMOURS & CO E I.
XX
CC PI   Hu X,  Niu X,  Presnail JK,  Richtman N,  Zhao J;
XX
DR   WPI; 2016-53530M/61.
XX
CC PT   Ribonucleic acid construct used in kit for controlling insect pests 
CC PT   comprises double-stranded RNA region, strand of which has polynucleotide,
CC PT   which encodes silencing element having insecticidal activity against 
CC PT   Coleoptera plant pest.
XX
CC PS   Claim 1; SEQ ID NO 2; 103pp; English.
XX
CC   The present invention relates to a novel ribonucleic acid construct used 
CC   in a kit for controlling insect pests. The ribonucleic acid construct 
CC   comprises a double-stranded RNA region, and a strand with a 
CC   polynucleotide that encodes a silencing element having insecticidal 
CC   activity against Coleoptera plant pest. The invention further provides: a
CC   composition comprising the ribonucleic acid construct; a plant cell 
CC   having stably incorporated into its genome a heterologous polynucleotide 
CC   comprising the silencing element; a transgenic seed from the plant; a 
CC   method for controlling the plant insect pest; and a kit comprising the 
CC   ribonucleic acid construct. The present sequence represents a Diabrotica 
CC   virgifera coatomer, gamma subunit fragment, which is targeted by a RNA 
CC   interference (RNAi) agent and used in the invention for preparing a kit 
CC   for controlling insect pests.
XX
SQ   Sequence 2792 BP; 906 A; 506 C; 582 G; 798 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 592;  DB 54;  Length 2792;
  Best Local Similarity   73.8%;  
  Matches  437;  Conservative  155;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGGAAAGGAAGGACCCAAGACCAAACAACCAUCGAGAUACAUCCGUUUUAUCUACAAUCG 60
              |||||||||||||||||||||||||||||||:|||||:|||:|||::::|:|:||||:||
Db       1481 AGGAAAGGAAGGACCCAAGACCAAACAACCATCGAGATACATCCGTTTTATCTACAATCG 1540

Qy         61 CGUCAUAUUGGAAUGUCCUUCUGUAAGAGCUGCUGCAGUCUCCGCCAUGGCACAAUUCGG 120
              ||:||:|::||||:|:||::|:|:||||||:||:||||:|:||||||:|||||||::|||
Db       1541 CGTCATATTGGAATGTCCTTCTGTAAGAGCTGCTGCAGTCTCCGCCATGGCACAATTCGG 1600

Qy        121 AGCCUCUUGUCCCGAUUUGUUAGAAAAUAUCCAAAUAUUACUUUCGAGGUGUCAGAUGGA 180
              ||||:|::|:|||||:::|::||||||:|:|||||:|::||:::|||||:|:||||:|||
Db       1601 AGCCTCTTGTCCCGATTTGTTAGAAAATATCCAAATATTACTTTCGAGGTGTCAGATGGA 1660

Qy        181 UUCAGACGAUGAAGUUAGGGACAGAGCUACAUAUUAUAGUAAUAUACUUAACAAAAAUGA 240
              ::|||||||:||||::|||||||||||:|||:|::|:||:||:|:||::||||||||:||
Db       1661 TTCAGACGATGAAGTTAGGGACAGAGCTACATATTATAGTAATATACTTAACAAAAATGA 1720

Qy        241 UAAAAGUUUAUACAACAAUUACAUUUUGGAUUCUUUGCAGGUUUCAAUUCCUUCACUAGA 300
              :|||||:::|:|||||||::|||::::|||::|:::|||||:::|||::||::|||:|||
Db       1721 TAAAAGTTTATACAACAATTACATTTTGGATTCTTTGCAGGTTTCAATTCCTTCACTAGA 1780

Qy        301 AAGAUCGCUUAGAGAAUACAUUCAAAAUCCAACUGACGAACCAUUUGACAUUAAGUCCGU 360

Db       1781 AAGATCGCTTAGAGAATACATTCAAAATCCAACTGACGAACCATTTGACATTAAGTCCGT 1840

Qy        361 ACCUGUAGCAGCAGUGCCAACAGCAGAAGAACGAGAAGUUAAAAACAAAUCUGAAGGACU 420
              |||:|:||||||||:|||||||||||||||||||||||::|||||||||:|:|||||||:
Db       1841 ACCTGTAGCAGCAGTGCCAACAGCAGAAGAACGAGAAGTTAAAAACAAATCTGAAGGACT 1900

Qy        421 GCUAGUCUCUCAAGGUCCAGUCCGACCUCCUCCGGUGUCUAGAGAAGAAAACUUCGCCGA 480
              ||:||:|:|:|||||:||||:||||||:||:||||:|:|:||||||||||||::||||||
Db       1901 GCTAGTCTCTCAAGGTCCAGTCCGACCTCCTCCGGTGTCTAGAGAAGAAAACTTCGCCGA 1960

Qy        481 AAAACUUAGUAACGUUCCGGGUAUACAACAGUUAGGACCUUUGUUCAAAACUUCCGACGU 540
              |||||::||:||||::|||||:|:|||||||::||||||:::|::||||||::||||||:
Db       1961 AAAACTTAGTAACGTTCCGGGTATACAACAGTTAGGACCTTTGTTCAAAACTTCCGACGT 2020

Qy        541 CGUUGAACUCACUGAAUCUGAAACAGAGUAUUUUGUCCGCUGUAUCAAGCAC 592
              ||::||||:|||:|||:|:|||||||||:|::::|:||||:|:|:|||||||
Db       2021 CGTTGAACTCACTGAATCTGAAACAGAGTATTTTGTCCGCTGTATCAAGCAC 2072



Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LI ZHENG/
Primary Examiner, Art Unit 1662